Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147043                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147043
                                                                    COA: 312606
                                                                    Wayne CC: 12-000365-FC
  MELESSA LEE CURTIS a/k/a
  MELESSA LEE HURLEY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 22, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2014
           p0324
                                                                               Clerk